Citation Nr: 0712568	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-25 074A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1963 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
hepatitis C.  In February 2005, the veteran's claims folder 
was transferred to the VA RO in St. Petersburg, Florida.   

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge, scheduled for September 28, 
2005; however, since the appellant did not report to the 
scheduled hearing, the request is considered withdrawn.  
38 C.F.R. § 20.704 (2006).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

The veteran contends that he contracted his hepatitis C while 
in service, and that it began to manifest while in service.  
He asserts that he received an inoculation using a jet 
injector, and that he had blood drawn using the same needle 
that was used to draw blood from other soldiers.  Service 
medical records reflect that the veteran was treated for 
viral infections and became symptomatic of diabetes.  It 
appears from the record he was diagnosed with hepatitis C in 
December 2000.

In a VA 'Fast Letter' issued in June 2004 (Fast Letter 04-13, 
June 29, 2004), it was noted that transmission of hepatitis C 
virus with air gun injections was 'biologically plausible,' 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was 'essential' that a report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the air gun was 
the source of the veteran's hepatitis C.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VA Fast Letter 98-110, 
November 30, 1998.  In a January 2005 VA medical record, the 
veteran told the examiner that he had received tattoos in the 
1960's in Thailand.  

The duty to assist includes providing a VA medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran should be 
afforded a VA examination to ascertain the etiology of his 
hepatitis C, to include whether it was due to in-service 
inoculations and blood withdrawals or tattoos received in 
Thailand.  The examiner should offer an opinion in accordance 
with the instructions in the VA 'Fast Letter' issued in June 
2004 concerning inncolucations using a jet air gun.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, AOJ must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of the notice 
requirement delineated above, the veteran 
should be scheduled for a VA examination, 
by an appropriate specialist, in order to 
ascertain the nature, extent, and 
etiology of his hepatitis C.  This 
remand, the claims file and VA Fast 
Letter 04-13 must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
examination report.  All special studies 
or tests deemed necessary by the examiner 
are to be accomplished. 

The examiner should furnish an opinion 
with supporting rationale, as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's hepatitis C began during active 
service or was etiologically related to 
the veteran's period of active duty.  The 
examiner must include a full discussion 
of all modes of transmission, to include 
tattoos received by the veteran in 
Thailand in the 1960's and in-service 
blood withdrawals or inoculations using 
an air jet gun. The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of 1 and 2 above, 
the AOJ should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




